Exhibit 10.3
(LETTERHEAD) [d80283d8028355.gif]
Dear Simon
Agreement to variation of employment agreement dated 9 June 2010 between Mr
Simon Booley (the “Executive”) and EducationCity Limited (the “Company”,
together with the Executive, the “Parties”) (the “Employment Agreement”)

1   It has been agreed between the Parties that the Employment Agreement shall
be amended, as follows:

  1.1   In clause 3.7 (Place of Work) immediately following the words “The
Executive’s principal places of work shall be at Units 8 & 9 Saddlers Court,
Oakham, Rutland,”, the words “(the “Office Address”) or alternatively from 1
March 2011, the Executive’s home address (the “Home Address”),” shall be
inserted.     1.2   Clause 4.1 (Hours of Work) shall be deleted and replaced
with the following:

  “4.1   Subject always to clause 4.2 below, with effect from 1 March 2011, the
Executive’s normal working hours shall be 8.30 a.m. to 5.00 p.m. for three days
each week, such days to be agreed with the Company, and the Executive agrees
that he will work such additional hours as are necessary for the proper
performance of his duties and acknowledges that he shall not receive further
remuneration in respect of such additional hours.     4.2   The Executive agrees
that he will be reasonably available to assist the Company with urgent issue
discussions or emergencies at any time.”

  1.3   Clause 4.2 shall be renumbered clause 4.3.     1.4   Clause 6.4 (Stock
Options) shall be deleted.     1.5   Clause 6.5 shall be renumbered clause 6.4.
    1.6   Clause 10 (Holidays) shall be amended as follows:     1.6.1   Clause
10.1 shall be deleted and replaced as follows:

 



--------------------------------------------------------------------------------



 



  “10.1   The Executive will be entitled (in addition to the usual public and
bank holidays in England and Wales, or days in lieu where the Company requires
the Executive to work on a public holiday) to:

  10.1.1   15 days’ holiday on full pay during the period from 1 January 2011 to
30 June 2011, to be taken at reasonable times subject to the CEO’s reasonable
discretion; and     10.1.2   18 days’ holiday on full pay in each holiday year
thereafter to be taken at reasonable times subject to the CEO’s reasonable
discretion. The Executive’s holiday entitlement for the 2011 holiday year will
be pro-rated at 9 days’ holiday from 1 July 2011 to be taken by 31
December 2011.     The Company’s holiday year being from 1 January to 31
December.”

  1.6.2   In clause 10.2 the words “1/260 of the fixed annual salary” shall be
replaced by:

  “10.2.1   1/260 of the fixed annual salary during the period from 1 March 2011
to 30 June 2011; and     10.2.1   1/156 of the fixed annual salary during the
period from 1 July 2011 to 31 December 2011,

  1.6.3   In clause 10.3 the words “During any notice period pursuant to clause
3.4, the CEO may require the Executive to take any outstanding holiday
entitlement.” Shall be deleted.     1.6.4   In clause 10.3.3 the words “1/260 of
the fixed annual salary” shall be replaced by:

  “(a)   1/260 of the fixed annual salary during the period from 1 March 2011 to
30 June 2011; and     (b)   1/156 of the fixed annual salary during the period
from 1 July 2011 to 31 December 2011.”

  1.6.5   In clause 11.3 (relating to sick leave), the words “in relation to
contractual days worked only” shall be inserted after the words “first six
months of his absence”.

2   The Parties agree that the Executive will transfer all duties relating to
payroll, supplier and payment to [the Finance Director].

All other terms of the Employment Agreement shall remain unaffected and shall
continue in full force and effect.
Capitalised terms defined in the Employment Agreement have, unless expressly
defined in this Deed, the same meaning in this Deed.

2



--------------------------------------------------------------------------------



 



This Deed may be executed in any number of counterparts, each of which, when
executed and delivered, shall be an original, and all the counterparts together
shall constitute one and the same instrument.
This Deed and any dispute or claim arising out of or in connection with it or
its subject matter or formation shall be governed by and construed in accordance
with the law of England and Wales.

3



--------------------------------------------------------------------------------



 



         
Signed on March 4, 2011
 

         
EXECUTED as a DEED and
    )  
delivered by a duly
    )  
authorised signatory of
    )  
EDUCATIONCITY LIMITED
    )     /s/ Mark Dubrow
in the presence of:
    )  
 
       
Witness name:
/s/ Stacy Tanner  
 
       
Address:
3232 McKinney Avenue, Suite 400, Dallas, TX 75204
 
       
Occupation:
SEC Reporting Manager, Archipelago Learning, Inc.
 
       
EXECUTED as a DEED and
    )  
delivered by
    )  
SIMON BOOLEY
    )     /s/ Simon Booley
in the presence of:
    )  
 
       
 
       
Witness name:
/s/ Thomas Morgan  
 
       
Address:
371 Royal Drive, London, N113AX
 
       
Occupation:
Technical Manager  

[SIGNATURE PAGE — DEED OF VARIATION TO SERVICE AGREEMENT — SIMON BOOLEY]

 